Citation Nr: 1720811	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from December 1956 to January 1959, and with the United States Army from March 1959 to April 1977.  The Veteran completed multiple tours of duty in the Republic of Vietnam and is the recipient of the Distinguished Flying Cross and the Meritorious Service Medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran now lives abroad, and the Pittsburgh RO certified this case to the Board

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously remanded for additional development in March 2014 and is now again before the Board for appellate consideration.  Regrettably, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board in order to afford the Veteran a VA examination in connection with his claim of entitlement to service connection for flat feet.  A review of the evidence of record shows that a December 1956 enlistment examination, a November 1958 separation examination, and a March 1962 separation examination all show normal feet and lower extremities, but a March 1959 enlistment examination noted asymptomatic pes planus.  In addition, the post-service treatment records indicate that the Veteran currently has flat feet.  

In accordance with the Board's remand instructions, the RO requested an overseas examination for the Veteran in June 2015.  On the same date, the RO mailed the Veteran a letter informing him that the examination had been requested and that a VA contractor would contact him regarding the date, time, and place of the examination.  A February 2016 Deferred Rating Decision noted that the examination had not yet been received.  In a letter dated February 24, 2016, the RO requested that the Veteran contact VA concerning whether the examination had been scheduled or conducted.  In an October 2016 VA 646 Statement, the Veteran's representative informed the Board that it had notified the AOJ that the examination had still not been conducted or scheduled.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an overseas VA examination to determine the nature and etiology of any current foot disorder, to include pes planus (flat feet).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

The examiner should identify all current foot disorders.  For any diagnosis other than pes planus, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related thereto, including any symptomatology in service.

Regarding pes planus, the examiner should address each of the Veteran's separate periods of service.

a.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that pes planus manifested during the Veteran's first period of service from December 1956 to January 1959 or is otherwise causally or etiologically related thereto, including any symptomatology in this period of service. 

b.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the asymptomatic pes planus noted on his March 1959 enlistment examination worsened in severity during his second period of service from March 1959 to April 1962.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder, or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

c.  The examiner should state whether the Veteran's pes planus clearly and unmistakably preexisted his third period of service from May 1962 to April 1977. 

i.  If so, he or she should state whether the pes planus worsened in severity during that third period of service from May 1962 to April 1977.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

ii.  If it did not clearly and unmistakably preexist this last period of service, he or she should state whether it is at least as likely as not that the pes planus manifested in the Veteran's third period of service from May 1962 to April 1977 or is otherwise causally or etiologically related thereto. 

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should review copies of all pertinent records in the Veteran's claims file, including a copy of this REMAND directive.

2.  After the requested development has been completed, the examiner is asked to review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, corrective procedures must be implemented at once. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





